DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 Sept 2019, 8 Oct 2019, 3 Jan 2020 and 24 Feb 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “36” in Figures 2a, 3a and 4a and “4’” in Figures 5a, 5b, 6a and 6b.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “5’”, “7’”, and “9’” from paragraphs 49, 53 and 57.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The substitute specification filed 17 Sept 2019 has been entered.
The disclosure is objected to because of the following informalities:
In Paragraph 54, line 4 “longitudinal axis 4” should likely read “longitudinal axis 4’”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al (US 5,671,777).
Regarding Claim 13, Allen et al disclose an extraction device (Figure 2; Col 4, lines 9-15 disclose where the device is used to extract liquid from a tank) for discharging a mixed fluid (Col 4, lines 9-15 disclose where the device is used to extract liquid from a tank, which is fluid, however the recitation of the actual fluid handled (“a mixed fluid”) has been given no patentable weight in the apparatus claims, MPEP 2115) from a collecting tank of a vehicle (furthermore, “for discharging a mixed fluid from a collecting tank of a vehicle” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not 
The device comprising: 
a housing (52 in Figures 1 and 2; Col 4, line 64) having a mixed fluid inlet (the inlet is at the right side through the opening defined by the wall at 60; the recitation of the actual fluid handled (“a mixed fluid”) has been given no patentable weight in the apparatus claims, MPEP 2115) and a mixed fluid outlet (the outlet is at the left side through the hose at H; the recitation of the actual fluid handled (“a mixed fluid”) has been given no patentable weight in the apparatus claims, MPEP 2115); 
a flow passage extending within the housing between the mixed fluid inlet and the mixed fluid outlet (Figure 2; through the interior of 52); 
a retaining latch (generally at 58) mounted to the housing (via 70 in Figure 1) and adapted to cooperate with a corresponding recess (68; Figures 1 and 2; Col 5, lines 14-26) on a connection of the collecting tank (tank T in Figure 2 through connection 20), wherein the retaining latch is reciprocally displaceable between a locked position and an unlocked position (shown unlocked in Figure 2 and locked in Figure 11); 
a shut-off member (generally at 76 in Figure 2) reciprocally movable between a release position and a blocking position (Col 5, lines 55-57 disclose where the shut-off member is reciprocally movable and the blocking position is shown in Figure 11 and the release position is shown in Figure 12); and 
an actuator (82) mounted to the housing (Figure 2), wherein the actuator is operatively coupled with the retaining latch (via interlock 108) such that displacement of the retaining latch into the unlocked position moves the shut-off member into the blocking position (Col 6, lines 62-67 disclose 
Regarding Claim 14, Allen et al disclose where the actuator (82) is operatively coupled with the retaining latch such that movement of the shut-off member into the release position displaces the retaining latch into the locked position (Col 7, lines 43-54 discloses where the shut-off member can only be opened once the retaining latch (58) is secured and the interlock locks the retaining latch into the locked position).  
Regarding Claim 20, Allen et al disclose where the retaining latch (generally at 58) is mounted pivotably proximate the mixed fluid inlet (pivots about the point that the latch 58 flexes the spring at 152; see Figures 2 and 10 where Figure 10 shows the latch pivoted upwards) and is adapted to be brought into engagement with the corresponding recess on the connection of the collecting tank (onto 68; Figures 1 and 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US 5,671,777) in view of Thomas (US 2,983,479).
Regarding Claim 21, Allen et al disclose all essential elements of the current invention as discussed above except where the shut-off member is rotationally moveable within the housing and the release position and the blocking position of the shut-off member correspond to different rotary positions of the shut-off member.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen et al to incorporate the teachings of Thomas to provide for where the shut-off member is rotationally moveable within the housing and the release position and the blocking position of the shut-off member correspond to different rotary positions of the shut-off member.  Doing so would be combining prior art elements according to known methods (providing a rotary valve of Thomas within the system of Allen et al instead of the reciprocating valve) to yield predictable results (to provide a fluid flow or block a fluid flow within the system where the movement of the valve (rotary) would require less force to move because the movement motion is perpendicular to the fluid flow direction as opposed to directly opposing the fluid flow as what happens for the reciprocating valve).
Regarding Claim 22, Allen et al disclose all essential elements of the current invention as discussed above except where the actuator is operatively coupled to the shut-off member by a gear transmission, wherein the gear transmission is adapted to convert movement of the actuator into rotational movement of the shut-off member.  
Thomas teaches a shutoff member (10) and an actuator (81) where the actuator is operatively coupled to the shut-off member by a gear transmission (73 in Figure 4), wherein the gear transmission is adapted to convert movement of the actuator into rotational movement of the shut-off member (the lateral motion of 70 and 81 with the rotational motion of the shutoff member as seen in Figures 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen et al to incorporate the teachings of Thomas to provide for 
Regarding Claim 28, Allen et al disclose an extraction device (Figure 2; Col 4, lines 9-15 disclose where the device is used to extract liquid from a tank) for discharging a mixed fluid (Col 4, lines 9-15 disclose where the device is used to extract liquid from a tank, which is fluid, however the recitation of the actual fluid handled (“a mixed fluid”) has been given no patentable weight in the apparatus claims, MPEP 2115) from a collecting tank of a vehicle (furthermore, “for discharging a mixed fluid from a collecting tank of a vehicle” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. Here, Allen et al disclose an extraction device for discharging fluid from a tank (Figure 2) but the structural limitations of the claims adequately define and describe the extraction device).
The device comprising: 
a housing (52 in Figures 1 and 2; Col 4, line 64) having a mixed fluid inlet (the inlet is at the right side through the opening defined by the wall at 60; the recitation of the actual fluid handled (“a mixed fluid”) has been given no patentable weight in the apparatus claims, MPEP 2115) and a mixed fluid 
a flow passage extending within the housing between the mixed fluid inlet and the mixed fluid outlet (Figure 2; through the interior of 52); 
a retaining latch (generally at 58) mounted to the housing (via 70 in Figure 1) and adapted to cooperate with a corresponding recess (68; Figures 1 and 2; Col 5, lines 14-26) on a connection of the collecting tank (tank T in Figure 2 through connection 20), wherein the retaining latch is reciprocally displaceable between a locked position and an unlocked position (shown unlocked in Figure 2 and locked in Figure 11); 
a shut-off member (generally at 76 in Figure 2) reciprocally movable between a release position and a blocking position (Col 6, lines 55-57 disclose where the shut-off member is reciprocally movable and the blocking position is shown in Figure 11 and the release position is shown in Figure 12); and 
an actuator (82) mounted to the housing (Figure 2), wherein the actuator has a first position and a second position (Figures 2 and 12 respectively) and is operatively coupled with the retaining latch (via interlock 108) wherein movement of the actuator to the first position displaces the retaining latch to the unlocked position and rotates the shut-off member to the blocking position (Col 6, lines 6-9 defining the rest position), and movement of the actuator to the second position displaces the retaining latch to the locked position and rotates the shut-off member to the release position (Figure 12; defined as the full flow position in Col 6, lines 14-17),
but fails to expressly disclose where the shut-off member is rotatable.
Thomas teaches a shutoff member (10 in Figure 1) where the shut-off member is rotationally moveable within the housing (via 21) and the release position and the blocking position of the shut-off member correspond to different rotary positions of the shut-off member (Col 5, lines 8-19).
.
Allowable Subject Matter
Claims 15-19, 23-27, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-32 are allowed.
Regarding Claim 31 the closest prior art is Allen et al (US 5,671,777). Allen et al disclose an extraction device (Figure 2; Col 4, lines 9-15 disclose where the device is used to extract liquid from a tank) for discharging a mixed fluid (Col 4, lines 9-15 disclose where the device is used to extract liquid from a tank, which is fluid, however the recitation of the actual fluid handled (“a mixed fluid”) has been given no patentable weight in the apparatus claims, MPEP 2115) from a collecting tank of a vehicle (furthermore, “for discharging a mixed fluid from a collecting tank of a vehicle” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, 
The device comprising: 
a housing (52 in Figures 1 and 2; Col 4, line 64) having a mixed fluid inlet (the inlet is at the right side through the opening defined by the wall at 60; the recitation of the actual fluid handled (“a mixed fluid”) has been given no patentable weight in the apparatus claims, MPEP 2115) and a mixed fluid outlet (the outlet is at the left side through the hose at H; the recitation of the actual fluid handled (“a mixed fluid”) has been given no patentable weight in the apparatus claims, MPEP 2115); 
a flow passage extending within the housing between the mixed fluid inlet and the mixed fluid outlet (Figure 2; through the interior of 52); 
a retaining latch (generally at 58) mounted to the housing (via 70 in Figure 1) and adapted to cooperate with a corresponding recess (68; Figures 1 and 2; Col 5, lines 14-26) on a connection of the collecting tank (tank T in Figure 2 through connection 20), wherein the retaining latch is reciprocally displaceable between a locked position and an unlocked position (shown unlocked in Figure 2 and locked in Figure 11); 
a shut-off member (generally at 76 in Figure 2) reciprocally movable between a release position and a blocking position (Col 6, lines 55-57 disclose where the shut-off member is reciprocally movable and the blocking position is shown in Figure 11 and the release position is shown in Figure 12); and 
an actuator (82) mounted to the housing (Figure 2),
but fails to expressly disclose where the shut-off member is rotatable; and
a coupling body moveable along a longitudinal axis of the housing, operatively coupled with the actuator, and adapted to reciprocate the retaining latch between the locked position and the unlocked position; wherein the actuator is operatively coupled with the coupling body, retaining latch, and the 
Thomas teaches a shutoff member (10 in Figure 1) where the shut-off member is rotationally moveable within the housing (via 21) and the release position and the blocking position of the shut-off member correspond to different rotary positions of the shut-off member (Col 5, lines 8-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen et al to incorporate the teachings of Thomas to provide for where the shut-off member is rotationally moveable within the housing and the release position and the blocking position of the shut-off member correspond to different rotary positions of the shut-off member.  Doing so would be combining prior art elements according to known methods (providing a rotary valve of Thomas within the system of Allen et al instead of the reciprocating valve) to yield predictable results (to provide a fluid flow or block a fluid flow within the system where the movement of the valve (rotary) would require less force to move because the movement motion is perpendicular to the fluid flow direction as opposed to directly opposing the fluid flow as what happens for the reciprocating valve).
The limitation “a coupling body moveable along a longitudinal axis of the housing, operatively coupled with the actuator, and adapted to reciprocate the retaining latch between the locked position and the unlocked position; wherein the actuator is operatively coupled with the coupling body, retaining latch, and the shut-off member such that movement of the actuator to a first position displaces the coupling body and retaining latch to the unlocked position and rotates the shut-off member to the blocking position and movement of the actuator to a second position displaces the coupling body and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wilder et al (US 4,234,161), Pemberton et al (US 4,575,130); Anderson et al (US 5,535,984); Kolacz et al (US 6,354,320); Blanchard et al (US 8,113,240); Weh et al (US 2011/0005639); Abaitancei et al (US 2019/0211809).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753